COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Choice! Natural Gas, LP v. John F. Klosek

Appellate case number:    01-20-00737-CV

Trial court case number: 2019-89242

Trial court:              334th District Court of Harris County

        Appellant, Choice! Natural Gas, LP, has filed a motion to stay the trial court proceedings
pending the resolution of its appeal. The motion for stay is granted. All proceedings in the trial
court are stayed until disposition of this appeal.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd___________
                              Acting individually


Date: December 1, 2020